

115 HR 3206 IH: Consumer Confidence Reports for Tomorrow Act
U.S. House of Representatives
2017-07-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3206IN THE HOUSE OF REPRESENTATIVESJuly 12, 2017Mrs. Dingell introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Safe Drinking Water Act to require quarterly reporting, improvement of consumer
			 confidence reports, establishment of a nation consumer confidence report,
			 and for other purposes.
	
 1.Short titleThis Act may be cited as the Consumer Confidence Reports for Tomorrow Act. 2.Improved consumer confidence reports (a)RevisionsSection 1414(c)(4) of the Safe Drinking Water Act (42 U.S.C. 300g–3(c)(4)) is amended by adding at the end the following new subparagraph:
				
 (F)RevisionsNot later than 24 months after the date of enactment of this subparagraph, the Administrator, in consultation with the groups identified in subparagraph (A), shall promulgate revisions to the regulations issued pursuant to subparagraph (A) to increase the effectiveness and understandability of consumer confidence reports..
 (b)Quarterly issuanceThe Administrator of the Environmental Protection Agency shall require consumer confidence reports to be issued quarterly each year for drinking water systems.
 (c)InclusionsThe Administrator of the Environmental Protection Agency shall require all consumer confidence reports to include—
 (1)corrosion control efforts; and (2)exceedances and violations of all kinds must be clearly identified.
 3.Improving EPA database for consumer confidence reportsThe Administrator of the Environmental Protection Agency shall maintain and keep current a searchable website providing access to consumer confidence reports, sortable by zip code and water system.
 4.National consumer confidence reportThe Administrator of the Environmental Protection Agency shall issue a national consumer confidence report to Congress every 2 years.
		